         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 1 of 16




               IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION
____________________________________________ x
                                             :                             Chapter 11
In re                                        :
                                             :                             Case No. 20-33568 (DRJ)
CALIFORNIA RESOURCES CORPORATION,            :
et al.,1                                     :                             Joint Administration Pending
                                             :
                             Debtors.        :
____________________________________________ x

        DECLARATION OF BRUCE MENDELSOHN IN SUPPORT OF DEBTORS’
       EMERGENCY MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
    (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION FINANCING,
     (II) GRANTING LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE
            CLAIMS, (III) AUTHORIZING THE USE OF CASH COLLATERAL,
           (IV) GRANTING ADEQUATE PROTECTION, (V) MODIFYING THE
              AUTOMATIC STAY AND (VI) GRANTING RELATED RELIEF

         Bruce Mendelsohn hereby declares and says:

                1.        I am a Partner and the Head of Global Restructuring of Perella Weinberg

Partners L.P. (“PWP”), a financial advisory firm that maintains an office at 767 5th Avenue, New

York, New York 10153. I submit this declaration (this “Declaration”) in support of Debtors’

Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain

Postpetition Financing, (II) Granting Liens and Superpriority Administrative Expense Claims,

(III) Authorizing the Use of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying


1
    The Debtors in these chapter 11 cases and the last four digits of their U.S. taxpayer identification numbers are:
    California Resources Corporation (0947); California Heavy Oil, Inc. (4630); California Resources Coles Levee,
    L.P. (2995); California Resources Coles Levee, LLC (2087); California Resources Elk Hills, LLC (7310);
    California Resources Long Beach, Inc. (6046); California Resources Mineral Holdings LLC (4443); California
    Resources Petroleum Corporation (9218); California Resources Production Corporation (5342); California
    Resources Production Mineral Holdings, LLC (9071); California Resources Real Estate Ventures, LLC (6931);
    California Resources Royalty Holdings, LLC (6393); California Resources Tidelands, Inc. (0192); California
    Resources Wilmington, LLC (0263); CRC Construction Services, LLC (7030); CRC Marketing, Inc. (0941);
    CRC Services, LLC (6989); Monument Production, Inc. (0782); Oso Verde Farms, LLC (7436); Socal Holding,
    LLC (3524); Southern San Joaquin Production, Inc. (4423); Thums Long Beach Company (1774); Tidelands Oil
    Production Company LLC (5764). The Debtors’ corporate headquarters is located at 27200 Tourney Road, Suite
    200, Santa Clarita, CA 91355.


SC1:5248780.7
         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 2 of 16




the Automatic Stay, (VI) Scheduling A Final Hearing and (VII) Granting Related Relief (the

“DIP Motion”)2 filed by California Resources Corporation and certain of its affiliated debtors

and debtors-in-possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases.

                                                Qualifications

                2.        I am a Partner and the Head of Global Restructuring of PWP, which I

joined in 2016. PWP is a full-service investment banking firm providing strategic and financial

advisory services, including with respect to mergers and acquisitions, capital raising, and

restructuring transactions, across a broad range of industries. PWP and its senior professionals

have extensive experience with respect to the reorganization and restructuring of distressed

companies, both out of court and in chapter 11 proceedings.

                3.        I have approximately 30 years of investment banking and capital structure

advisory experience assisting companies on a wide range of strategic matters. I have advised

companies, creditors, shareholders and other stakeholders with respect to issues relating to

chapter 11 plan negotiations, debtor-in-possession (“DIP”) financings, cash collateral usage, 363

sale processes and new money recapitalizations, in each case analyzing and evaluating business

plans, cash flow forecasts and liquidity needs, as well as evaluating, negotiating and structuring

DIP financings. Prior to joining PWP, I was a partner at Goldman Sachs and most recently

served as Head of the Americas Restructuring Group as part of their U.S. Leveraged Finance

team. Prior to working at Goldman Sachs, I worked for UBS and MJ Whitman in restructuring

and distressed securities. Prior to that time, I worked at Lehman Brothers. I received a Bachelor




2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the DIP
    Motion.
                                                        2

SC1:5248780.7
         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 3 of 16




of Arts degree from Emory University and an MBA from the Wharton School at the University

of Pennsylvania.

                4.     In addition to working with the Debtors in the above-captioned chapter 11

cases, my experience includes representing companies, boards, creditors, and other stakeholders

in a variety of situations across a broad range of industries, including the chapter 11 cases of:

American Tire Distributors, Bonanza Creek, Breitburn Energy, Bristow Group, Crossmark

Holdings, Eco-Bat Technologies, Fieldwood Energy, iHeart Communications, Memorial

Production Partners, Pacific Drilling, Sanchez Energy Corporation, Seadrill, Sears, Video

Equipment Rental Corporation, Windstream and 21st Century Oncology. In addition, while at

Goldman Sachs, I was involved in the following bankruptcy cases: Bridge Information Systems,

Brothers Gourmet Coffees, Calpine, CRC Communications, Focal Communications, General

Growth Properties, Lehman Brothers, Network Plus, Nextel International, Orchard Supply,

Qwest Communications and 360 Networks.

                5.     I am not being compensated separately for this testimony other than

through payments received by PWP as the investment banker proposed to be retained by the

Debtors. Except as otherwise indicated herein, all of the facts set forth in this Declaration are

based upon my personal knowledge, my review of relevant documents, information provided to

me by PWP professionals involved in advising the Debtors in these chapter 11 cases, or

information provided to me by the Debtors. If called upon to testify, I could and would testify to

the facts set forth herein on that basis. I am authorized to submit this Declaration on behalf of

the Debtors.

                                           Background

                6.     As described in the Declaration of Todd A. Stevens in Support of Debtors’

Chapter 11 Petitions and First Day Pleadings (the “Stevens First Day Declaration”), the Debtors
                                               3

SC1:5248780.7
         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 4 of 16




are an independent oil and natural gas exploration and production company operating properties

exclusively within the state of California. The Debtors also own or control natural gas

processing plants, power plants, oil and natural gas gathering systems and other related assets.

More specifically, through oil and gas leases and other contracts entered into with mineral rights

owners throughout California, the Debtors hold working interests in oil and gas properties that

provide for the right to explore, drill and maintain wells. After receipt of proceeds, the Debtors

distribute funds to various working interest holders, royalty interest holders, governmental

entities, and other parties, as applicable, in addition to retaining the Debtors’ proportionate share

of the proceeds.

                7.     Further information regarding the Debtors, their assets, liabilities and

operations, and the commencement of these chapter 11 cases is set forth in detail in the Stevens

First Day Declaration and the Declaration of Mark Rajcevich, Managing Director at Alvarez &

Marsal North America, LLC in Support of Debtors’ Chapter 11 Petitions and First Day

Pleadings (the “Rajcevich First Day Declaration” and together with the Stevens First Day

Declaration, the “First Day Declarations”).

                              Facts Specific to the Relief Requested

I.       The Debtors’ Prepetition Indebtedness

                8.     As of the Petition Date, the Debtors have approximately $5,235,010,656 in

total funded debt, excluding accrued interest. The following table summarizes the Debtors’

prepetition indebtedness:




                                                  4

SC1:5248780.7
         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 5 of 16




          Debt                Maturity                    Approximate Principal Amount
      RBL Facility          June 30, 2021                        $883,010,655.62
    2017 Term Loan        December 31, 2022                       $1,300,000,000
    2016 Term Loan        December 31, 2021                       $1,000,000,000
   Second Lien Notes      December 15, 2022                      $1,808,000,000
 Senior Unsecured Notes September 15, 2021                         $100,000,000
 Senior Unsecured Notes November 15, 2024                          $144,000,000
                   Total:                                        $5,235,010,656


         A.      The RBL Facility

                9.     As set forth in the Stevens First Day Declaration, CRC is a party to that

certain credit agreement, dated as of September 24, 2014 (as may be amended, modified or

supplemented from time to time, the “RBL Agreement”), which provides for a first lien

revolving credit facility (the “RBL Facility”), among CRC as borrower, several lenders that from

time to time are parties thereto (the “RBL Lenders”) and JPMorgan Chase Bank, N.A., as

administrative agent (the “RBL Agent”). The RBL Facility allows for cash borrowings as well

as the issuance of letters of credit (“LCs”) to backstop certain of the Debtors’ obligations. Each

of the other Debtors, other than Debtors California Resources Mineral Holdings LLC, California

Resources Production Mineral Holdings, LLC, Monument Production, Inc. and Oso Verde

Farms, LLC (the “Debtor Non-Guarantors”), guarantees CRC’s obligations under the RBL

Agreement. The RBL Facility is secured by a first-priority lien on a substantial majority of the

Debtors’ assets. Interest under the RBL Facility accrues at either LIBOR (London Inter-Bank

Offered Rate) or an alternate base rate (“ABR”), in each case plus a margin that varies based on

the utilization of the RBL Facility. The unused portion of the RBL Facility is subject to a

commitment fee of 0.50% per annum. The RBL Facility matures on June 30, 2021.

                10.    The RBL Facility is structured as a “reserve backed loan,” where funding

availability is a function of an assessment of the relative value of CRC’s oil and gas reserves,


                                                 5

SC1:5248780.7
         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 6 of 16




which contribute to a borrowing base against which CRC is able to borrow. As of December 31,

2019, the borrowing base under the RBL Facility was $2.3 billion and was subject to scheduled

semi-annual redeterminations on May 1 and November 1 of each year and is based upon a

number of factors, including commodity prices and the Debtors’ reserves, and RBL Lenders’

aggregate commitment under the RBL Facility was $1 billion. In addition, the $1.3 billion

outstanding under the 2017 Term Loan is taken into account in limiting the amount of the

commitment available under the RBL Facility. Thus, a reduction to the borrowing base as of

December 31, 2019 would have had the effect of reducing capacity under the RBL Facility. On

April 30, 2020, the Debtors entered into an amendment to the RBL Agreement with the RBL

Agent and the RBL Lenders, which amendment deferred the scheduled redetermination of the

borrowing base to May 15, 2020 and reduced the revolving loan limit of the RBL Facility from

$1 billion to $900 million. On May 15, 2020, the borrowing base was reduced from $2.3 billion

to $1.2 billion.

                11.      As of the Petition Date, there is approximately $732,871,057 in principal

amount outstanding under the RBL Facility plus $150,139,598.62 in face amount of outstanding

LCs.

         B.        The 2017 Term Loan

                12.      As set forth in the Stevens First Day Declaration, on November 17, 2017,

CRC as borrower entered into a credit agreement (as may be amended, modified or

supplemented from time to time, the “2017 Term Loan”) with the lenders from time to time

parties thereto (the “2017 Term Loan Lenders”) and The Bank of New York Mellon Trust

Company, N.A., as administrative agent (the “2017 Term Loan Agent”), which provides for a

$1.3 billion term loan facility. Each of the other Debtors, other than the Debtor Non-Guarantors,

guarantees CRC’s obligations under the 2017 Term Loan. The net proceeds of the 2017 Term
                                             6

SC1:5248780.7
         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 7 of 16




Loan were used to pay the remaining balance on a term loan outstanding under the RBL

Agreement. Interest under the 2017 Term Loan accrues at either LIBOR plus 4.75% or an ABR

plus 3.75%. The 2017 Term Loan is secured by the same first-priority lien that secures the RBL

Facility but is entitled to collateral recovery after the RBL Facility in accordance with the

Collateral Agency Agreement (defined below). The 2017 Term Loan matures on December 31,

2022. As of the Petition Date, there is $1.3 billion outstanding under the 2017 Term Loan.

                13.     To govern the relationship between the 2017 Term Loan and the RBL

Facility and the shared collateral relating to both, the RBL Agent, the 2017 Term Loan Agent

and the Debtors entered into that certain Collateral Agency Agreement, dated as of November

17, 2017 (the “Collateral Agency Agreement”).

         C.      The 2016 Term Loan

                14.     As set forth in the Stevens First Day Declaration, on August 12, 2016,

CRC as borrower entered into a credit agreement (as may be amended, modified or

supplemented from time to time, the “2016 Term Loan”) with the lenders from time to time

parties thereto (the “2016 Term Loan Lenders”) and The Bank of New York Mellon Trust

Company, N.A., as administrative agent (the “2016 Term Loan Agent”), which provides for a

$1.0 billion term loan facility. Each of the other Debtors, other than the Debtor Non-Guarantors,

guarantees CRC’s obligations under the 2016 Term Loan. The net proceeds of the 2016 Term

Loan were used to (a) prepay $250 million of a term loan outstanding under the RBL Agreement

and (b) repay then outstanding loans under the RBL Facility. Interest under the 2016 Term Loan

accrues at either LIBOR plus 10.375% or an ABR plus 9.375%. The 2016 Term Loan is secured

by a first-priority lien on a substantial majority of the Debtors’ assets but is entitled to collateral

recovery after the RBL Facility and the 2017 Term Loan in accordance with the Pari Passu


                                                   7

SC1:5248780.7
         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 8 of 16




Intercreditor Agreement (defined below). The 2016 Term Loan matures on December 31, 2021.

As of the Petition Date, there is $1 billion outstanding under the 2016 Term Loan.

                15.    To govern the relationship between the 2016 Term Loan on the one hand

and the 2017 Term Loan and the RBL Facility on the other hand, the RBL Agent, the 2017 Term

Loan Agent, the 2016 Term Loan Agent and the Debtors entered into that certain Pari Passu

Intercreditor Agreement, dated as of August 15, 2016 (the “Pari Passu Intercreditor

Agreement”).

         D.      The Second Lien Notes

                16.    As set forth in the Stevens First Day Declaration, on December 15 2015,

CRC entered into an indenture (as may be amended, modified or supplemented from time to

time, the “Second Lien Indenture”) with the guarantors party thereto and The Bank of New York

Mellon Trust Company, N.A. (“BNYM”), as trustee and collateral trustee, pursuant to which

CRC issued $2.25 billion in aggregate principal amount of 8% senior secured second-lien notes

due December 15, 2022 (the “Second Lien Notes”). Each of the other Debtors, other than the

Debtor Non-Guarantors, guarantees CRC’s obligations under the 2017 Term Loan. Pursuant to

the Agreement of Resignation, Appointment and Acceptance, dated as of June 18, 2020, by and

among CRC, BNYM and Delaware Trust Company, BNYM resigned as trustee and collateral

trustee and Delaware Trust Company was appointed the successor trustee and collateral trustee

(in such capacities, the “Second Lien Notes Trustee”). The Second Lien Notes were issued in

exchange for $2.8 billion aggregate principal amount of the Debtors’ then-outstanding Senior

Unsecured Notes (as defined and described below). Interest on the Second Lien Notes accrues at

8% per annum and is paid semiannually in arrears on June 15 and December 15. The Second

Lien Notes are secured on a junior-priority basis to the first-priority liens that secure the loans

under the RBL Facility, 2017 Term Loan and 2016 Term Loan in accordance with the 1L-2L
                                             8

SC1:5248780.7
         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 9 of 16




Intercreditor Agreement (defined below). The Second Lien Notes require principal repayments

of approximately $287 million in June 2021, $57 million in December 2021, $59 million in June

2022 and $1.41 billion in December 2022. As of the Petition Date, the Debtors had

approximately $1.808 billion in aggregate principal amount of the Second Lien Notes

outstanding.

                17.    To govern the relationship between the 2016 Term Loan, the 2017 Term

Loan and the RBL Facility on the one hand and the Second Lien Notes on the other hand, the

RBL Agent, the 2017 Term Loan Agent, the 2016 Term Loan Agent, the Second Lien Notes

Trustee and the Debtors entered into that certain Intercreditor Agreement, dated as of December

15, 2015 (the “1L-2L Intercreditor Agreement” and together with the Collateral Agency

Agreement and the Pari Passu Intercreditor Agreement, the “Intercreditor Agreements”).

II.      The Debtors’ Immediate Need for DIP Financing and Access to Cash Collateral

                18.    As set forth in the Rajcevich First Day Declaration, the Debtors state that

they do not have sufficient available sources of working capital and financing to operate their

businesses or to maintain their properties in the ordinary course of business—let alone pursue the

various options available to create value for stakeholders—without DIP financing and the

authorized use of “cash collateral” within the meaning of section 363(a) of the Bankruptcy Code

(“Cash Collateral”). The Debtors’ access to the proposed DIP Facilities (as defined below) will

provide the Debtors with immediate access to the liquidity necessary to fund critical payments in

the ordinary course of business that are essential to the Debtors’ operational viability.

                19.    Additionally, as set forth in the DIP Motion, I understand the DIP Lenders

are willing to provide liquidity on the terms provided in the DIP Credit Agreements, the Interim

Order and the Final Order, and that the Debtors, moreover, believe that the liquidity to be


                                                  9

SC1:5248780.7
         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 10 of 16




provided by the DIP Facilities, together with the use of Cash Collateral, will enable the Debtors

to fund their operations during the course of these chapter 11 cases.

                20.    As stated in the DIP Motion, the Debtors believe (a) that their ability to

finance their operations, maintain business relationships, pay their employees, protect the value

of their assets and pursue a strategy to maximize value for their creditors requires the availability

of working capital from the DIP Facilities and the ability to use Cash Collateral, and (b) that the

absence of such sources of financing would immediately and irreparably harm the Debtors, their

estates, and their creditors and the possibility for successful administration of these chapter 11

cases.

III.     The Debtors’ Prepetition DIP Financing Marketing Efforts

                21.    Following the Debtors’ determination that chapter 11 proceedings would

be required for an effective restructuring of the Debtors’ balance sheet, the Debtors, with the

assistance of PWP as well as the Debtors’ restructuring advisor, Alvarez & Marsal North

America, LLC (“A&M”) and the Debtors’ restructuring counsel, Sullivan & Cromwell LLP

(“S&C” and, collectively with PWP and A&M, the “Advisors”), immediately began to size a

DIP financing facility and identify potential sources of DIP financing.

                22.    Beginning in April 2020, the Debtors, with the assistance of PWP, made

extensive inquiries into alternatives for financing and solicited proposals for DIP financing from

various lending institutions with experience in providing such financing and other potential

sources of capital. The Debtors, with the assistance of PWP, contacted nine potential lenders

that it believed would be interested in providing to the Debtors DIP financing in an amount

sufficient to fund the Debtors’ operations through, and emergence from, its chapter 11 csaes. Six

of these potential lenders conducted extensive diligence related to a potential DIP Facility, and

five submitted a proposal. Ultimately, many of the parties contacted by PWP reported that they
                                              10

SC1:5248780.7
         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 11 of 16




were unwilling to extend financing to the Debtors due to a number of factors, including their

unwillingness to provide unsecured financing or financing secured by junior liens, the prospect

of a priming fight with the Debtors’ prepetition RBL Secured Parties, and the volatile state of the

oil and gas industry.

                23.     As part of these marketing efforts, the Debtors, with the assistance of their

Advisors, including me and other individuals at PWP who report to me, engaged in discussions

with the RBL Agent and the RBL Lenders’ advisors, certain lenders under the Debtors’ 2017 and

2016 Term Loans, certain lenders under the Debtors’ Second Lien Notes (as defined below) (the

“1L Lenders”), and Ares Management LLC (“Ares”) regarding their interest in providing DIP

financing as well as their willingness to consent to third-party DIP financing. I supervised these

efforts on behalf of PWP and, along with individuals at PWP who report to me, interacted with

these potential lenders. I believe that the marketing process used to determine the most viable

DIP financing facility for the Debtors was appropriate under the circumstances, including,

without limitation, in light of the Debtors’ condition, timing concerns, and the Debtors’ existing

capital structure.

                24.      After extensive negotiations with the 1L Lenders, Ares, and the RBL

Agent in which I was involved, the Debtors received term sheets from the 1L Lenders providing

for DIP financing in the form of (a) a Senior DIP Facility to be provided by the RBL Agent and

certain of the RBL Lenders, and (b) a Junior DIP Facility to be provided by the 1L Lenders, (the

“Combined Proposal”). I believe that the marketing process used to determine the most viable

DIP financing facility for the Debtors was appropriate under the circumstances, including,

without limitation, in light of the Debtors’ condition, timing concerns and existing capital

structure.


                                                 11

SC1:5248780.7
         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 12 of 16




                25.    After considering all possible financing options, the Debtors, in

consultation with their Advisors, including me and other individuals at PWP who report to me,

determined that the Combined Proposal was the best financing alternative available to the

Debtors. First, the Combined Proposal enjoys the support of the 1L Lenders, Ares, and the RBL

Agent. Second, the Combined Proposal would provide the liquidity needed for the Debtors to

continue operating in the ordinary course. Third, the Combined Proposal avoids the otherwise

strong possibility of litigation with the Debtors’ secured creditors.

                26.    The Debtors have been unable to otherwise obtain sufficient credit (a)

having priority over administrative expenses of the kind specified in sections 503(b), 507(a) and

507(b) of the Bankruptcy Code, (b) secured by a lien on property of the Debtors and their estates

that is not otherwise subject to a lien, or (c) secured solely by a junior lien on property of the

Debtors and their estates that is subject to a lien. The negotiations among the Debtors and the

DIP Lenders with respect to the DIP Facilities, in which I was closely involved, were, in my

view, conducted at arm’s length. Negotiations over the economic terms, milestones and structure

of the DIP Facilities continued into the days immediately leading up to the Petition Date.

                27.    The terms of the DIP Facilities are detailed in the DIP Motion, as well as

in (a) that certain Senior Secured Superpriority Debtor-In-Possession Credit Agreement (as

amended, supplemented, restated or otherwise modified from time to time in accordance with the

terms thereof, the “Senior DIP Credit Agreement”), by and among California Resources

Corporation, as borrower (“CRC” or the “Senior DIP Borrower”), each of the other Debtors, as

guarantors (the “Senior DIP Guarantors”), JPMorgan Chase Bank, N.A. (or any successor or

assign), as administrative agent and collateral agent (in such capacities, the “Senior DIP Agent”),

JPMorgan Chase Bank, N.A., Bank of America, N.A. and Citibank, N.A., in their capacity as the


                                                  12

SC1:5248780.7
         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 13 of 16




issuing banks for DIP Letters of Credit (the “Senior Issuing Banks”) and the financial institutions

party thereto from time to time as lenders (the “Senior DIP Lenders”), a form of which is

attached as Exhibit 1 to the Interim Order attached to the DIP Motion, and (b) that certain Junior

Secured Superpriority Debtor-In-Possession Credit Agreement substantially in the form attached

as Exhibit 2 to the Interim Order attached to the DIP Motion (as amended, supplemented,

restated or otherwise modified from time to time in accordance with the terms thereof, the

“Junior DIP Credit Agreement”), by and among CRC, as borrower (the “Junior DIP Borrower”,

and together with the Senior DIP Borrower, the “DIP Borrower”), each of the other Debtors, as

guarantors (the “Junior DIP Guarantors”, and together with the Senior DIP Guarantors, the “DIP

Guarantors”), Alter Domus (US) LLC (or any successor or assign), as administrative agent (in

such capacity, the “Junior DIP Agent”, and together with the Senior DIP Agent, the “DIP

Agents”), and the financial institutions party thereto from time to time as lenders (the “Junior

DIP Lenders” and, together with the Senior DIP Lenders, the “DIP Lenders”).

                28.    As noted in the DIP Motion, the DIP Facilities contemplate DIP financing

in the form of (a) the $483,010,655.62 senior Senior DIP Facility, consisting of (i) a

$400,139,598.62 Senior New Money Subfacility, including $150,139,598.62 to deem the RBL

Letters of Credit as being issued under the Senior New Money Subfacility and a sublimit of not

more than $35,000,000 for additional letters of credit (together, the “DIP Letters of Credit”), and

(ii) the a $82,871,057.00 Senior Roll-Up Subfacility, and (b) the $650,000,000 Junior DIP

Facility. As further noted in the DIP Motion, in exchange for access to the DIP Facilities, the

Debtors have agreed, among other things and subject to the Carve-Out (as defined in the Interim

Order) to grant the DIP Lenders allowed superpriority administrative expense claims status in

these chapter 11 cases, as well as automatically perfected first priority liens on substantially all


                                                  13

SC1:5248780.7
         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 14 of 16




of the Debtors’ Collateral (as defined in the DIP Credit Agreement) that is not subject to valid,

perfected and non-avoidable liens as of the Petition Date and all collateral that secures

obligations under the RBL Credit Agreement. Based on the current market prices for the 2017

Term Loans and the willingness of the DIP Lenders to provide the Junior DIP Facility to

refinance the Prepetition RBL Facility in full, the Debtors believe that the Prepetition RBL

Facility is oversecured.

                29.    The Debtors negotiated several key concessions from the DIP Lenders

over the course of the weeks preceding the filing. Although the RBL Lenders were unwilling to

provide the Senior DIP Facility unless the RBL Facility was partially refinanced by the Junior

DIP Facility, the Debtors were able to negotiate the following concessions, the terms of which

are described in further detail in the DIP Motion: (a) additional financing flexibility under the

facility’s financial covenants, including the elminiation of asset coverage covenants, more

lenient minimum liquidity requirements and more accommodative variance testing, (b)

additional time under the proposed milestones, and (c) an increase in the funding commitment

relative to initial indications. I was closely involved in such negotiations and understand that all

of the aforementioned concessions contributed to the Debtors selecting the DIP Lenders’

proposal.

                30.    Based on my experience with DIP financing transactions as well as my

involvement in the marketing and negotiation of the various DIP financing alternatives available

to the Debtors, I believe that the financial terms proposed under the DIP Facilities are customary

and usual for DIP financings of this type. Specifically, the contemplated pricing, fees, interest

rate, default rate, and other economic terms of the DIP Facilities were, in my view, negotiated

among the Debtors, with my involvement, and the DIP Lenders at arm’s length and are in


                                                 14

SC1:5248780.7
         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 15 of 16




aggregate generally consistent with the cost of DIP financings in comparable circumstances,

particularly for a distressed borrower with a stated urgent need for liquidity. Also, the terms of

the DIP Facilities are the result of a marketing process. As set forth above, the Debtors, with the

assistance of their Advisors, including me and individuals at PWP who report to me, solicited

and considered other sources of DIP financing to determine whether the Debtors could obtain

DIP financing on better terms and engaged in discussions with multiple third parties. Notably,

none of the other lenders referenced above that provided indicative term proposals were willing

to provide the Debtors with DIP financing on an unsecured or non-superpriority basis.

Accordingly, I believe that, in light of the marketing process and other facts described above, the

DIP Facilities are the best financing option presently available to the Debtors under the

circumstances.

                31.     As noted in the DIP Motion, the Debtors have agreed to provide to the

Prepetition Secured Parties several forms of adequate protection to the extent of any diminution

in value of their collateral.

                32.     Based on my experience as a restructuring professional, this proposed

package is not inconsistent with adequate protection provided to lenders in connection with DIP

financings of this type.

                                            Conclusion

                33.     Based on my experience with DIP financing transactions as well as my

involvement in the marketing and negotiation of the DIP financing process described above, I

believe that the DIP Facilities are the best financing option presently available to the Debtors

under the circumstances and contains terms that are customary and usual for DIP financings of

this type. Further, the negotiations among the Debtors and the DIP Lenders with respect to the

DIP Facilities were, in my view, conducted at arm’s length.
                                               15

SC1:5248780.7
         Case 20-33568 Document 22 Filed in TXSB on 07/16/20 Page 16 of 16




         I, the undersigned Partner of Perella Weinberg Partners, declare under penalty of perjury

that the foregoing is true and correct.

Dated: July 15, 2020

                                               /s/ Bruce Mendelsohn
                                               Bruce Mendelsohn
                                               Partner
                                               Perella Weinberg Partners
                                               Proposed Investment Banker to the Debtors
                                               and Debtors-in-Possession




                                                 16

SC1:5248780.7
